DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/02/2021 have been fully considered but they are not persuasive.
Applicant argues neither Oyama nor Hasegawa, alone or in combination, mention the phrase "foldback mode". Simply because the references do not disclose in haec verba the phrase “foldback” mode is entirely immaterial. Moreover, it is not a reversible error in an Examiner’s rejection simply due to failure to recite specific limitations. A “specific limitation need not be disclosed in haec verba in the reference.” In re Bode, 550 F.2d 656, 660 (1977); see also In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979) (“[A] reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.”). 
Also, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
in haec veba of the words “foldback mode”. However, for examination purposes, the examiner considers this operation disclosed by Oyama as being “foldback” since the claims do not claim any special meaning other than equating the claimed type of operation with that particular phrase. That is, Oyama discloses detecting if a voltage at the output is less than a threshold voltage (Vref), cause the voltage regulator to enter into what the examiner considers a foldback mode (e.g. first comparator output gets asserted when the feedback voltage is smaller than the threshold voltage) by having the voltage at the output be less than the threshold voltage, and in response to the current being greater than the threshold current (abstract: A second comparator generates a current comparison signal which is asserted when an electric current that flows through a switching transistor reaches a reference current) during the foldback mode, switch off the PFET (abstract: the switching transistor is turned off) and switch on the NFET (the switches are controlled complementarily; [0035] & [0036]) to electrically isolate the inductor from the supply voltage for an amount of time.
Therefore,  Oyama and Hasegawa do indeed disclose the claimed invention and as a results the rejection of the claims is made final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2010/0164456 – IDS) in view of Hasegawa et al. (US 7,456,623) and further in view of Soo (US 5,548,206).
Claims 1, 5, 26 and 27; Oyama discloses a device, comprising: an inductor (L1) selectively coupled to an output (204) and a power supply (Vin); a p-type field effect transistor (M1) coupled between the power supply and the inductor; a n-type field effect transistor (M2) coupled to the PFET and between the inductor and a ground voltage; a first comparator (10) configured to compare the voltage at the output and a reference voltage (Vref) and convey a signal (Vcmp) indicative of the comparison; and a controller (10, 12, 18, 20) configured to: detect (12) an amount of current flowing from the power supply (Vin) to the inductor (L1) is equal to or greater than a current threshold (e.g. R1, 13, Vth3), detect (10) a voltage (Vfb) at the output (204) is less than or equal to the reference voltage (Vref), in response to detecting the voltage being less or equal to the rereference, enter a foldback mode (the examiner considers this operation disclosed by Oyama as being “foldback” since the claims do not claim any special meaning other than this operation. That is, Oyama discloses detecting if a voltage at the output is less than a threshold voltage (Vref), cause the voltage asserted when the feedback voltage is smaller than the threshold voltage) by having the voltage at the output be less than the threshold voltage, and in response to the current being greater than the threshold current (abstract: A second comparator generates a current comparison signal which is asserted when an electric current that flows through a switching transistor reaches a reference current) during the foldback mode, switch off the PFET (abstract: the switching transistor is turned off) and switch on the NFET (the switches are controlled complementarily; [0035] & [0036]) to electrically isolate the inductor from the supply voltage for an amount of time.) and in response to detecting the amount of current flowing from the power supply to the inductor is equal to or greater than the current threshold (see t1 in fig. 2) and detecting the voltage at the output is less than or equal to the reference voltage (Vfb (Vout) less than VthH), switch off the PFET (Toff) and switch on the NFET (M1, M2 are switched complementary) to prevent current from flowing from the power supply to the inductor for an amount of time. 
However, Oyama does not disclose a second comparator coupled between the NFET and the ground voltage, configured to detect an amount of current flowing through the NFET. Nor, does Oyama disclose a third comparator configured to compare a current through the PFET and a third transistor coupled to the PFET.

Soo teaches a current sensor comprising a sensing transistor and comparator (463). The sensing transistor 449 is a mirror of the power MOSFET 411 in the sense that it carries a current that is proportional to the current through the power MOSFET 411. Thus, by monitoring the current through the sensing transistor, it is possible to determine the current load on the power MOSFET 411.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Oyama to include a second comparator coupled between the NFET and the ground voltage, configured to detect an amount of current flowing through the NFET in order to form an ideal diode to increase the efficiency of the regulator as taught by Hasegawa et al.
And, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Oyama and Hasegawa et al. to include a comparator configured to compare a current through the PFET and a third transistor coupled to the PFET so that by monitoring the current through the sensing .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama, Hasegawa et al. and Soo in view of Perusse et al. (US 4,881,023).
Oyama, Hasegawa et al. and Soo disclose the claimed subject matter in regards to claim 1 supra, except for a programmable reference; and a modulator having a first input, a second input, and an output, the first input coupled to the programmable reference, the second input coupled to the output, and the output coupled to the controller to provide an input signal to the controller.
Perusse et al. teach a switching regulator (11) comprising a programmable reference (33); and a modulator (31) having a first input (29), a second input (27), and an output (32), the first input (29) coupled to the programmable reference (33), the second input (27) coupled to the output (53), and the output coupled to the controller to provide an input signal to the controller (figure 6 illustrates the output coupled to the controller through feedback (ELR, 27, R1/R2 etc.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Oyama, Hasegawa et al. and  Soo to include a programmable reference; and a modulator having a first input, a second input, and an output, the first input coupled to the programmable reference, the second input coupled to the output, and the output coupled to the controller to .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over r Oyama, Hasegawa et al. and Soo in view of Kelleher et al. (US 2010/0203919).
Oyama, Hasegawa et al. and Soo disclose the claimed subject matter in regards to claim 1 supra, except for a radio frequency (RF) module; and a power management
module coupled to the RF module, the power management module having a voltage
regulator.
Kelleher et al. teach a radio frequency integrated circuit with power management (PM) and RF module (3). A voltage regulator (not shown) associated with the RF arrangement 3 may be part of a power management (PM) module 7, with
the BB IC 2 maintaining control of the power management (PM) module 7 ([0017].
Therefore, it would have been obvious to one having ordinary skill in the art at
the time the invention was effectively filed to modify Oyama, Hasegawa et al. and Soo to include a radio frequency (RF) module; and a power management module coupled to the RF module, the power management module having a voltage regulator in order to provide a Radio Frequency integrated circuit to provide wireless communication as taught by Kelleher et al.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 7-9, 12 and 15 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Oyama.
Claims 7-9; Oyama discloses a voltage regulator, comprising: an inductor (L1)
having a first end coupled to an output and a second end selectively coupled to at
least one of a supply voltage (Vin) and a ground voltage (gnd thru M2); a p-type field
effect transistor (M1) coupled between a power supply (Vin) and the inductor (L1); a
n-type field effect transistor (M2) coupled to the PFET (M1) and between the inductor
(L1) and the ground voltage; and a controller (20) configured to: detect (10) if a
voltage at the output (Vout) is less than a threshold voltage (Vref), cause the regulator to enter a foldback mode (the examiner considers this operation disclosed by Oyama as being “foldback” since the claims do not claim any special meaning other than equating the claimed type of operation with that particular phrase. That is, Oyama discloses detecting if a voltage at the output is less than a threshold voltage (Vref), cause the voltage regulator to enter into what the examiner considers a foldback mode (e.g. first comparator output gets asserted when the feedback voltage is smaller than the threshold voltage) by having the voltage at the output be less than 
stored in the inductor (L1), the current sensor (12) comprising a comparator (12)
having inputs coupled to the inductor (L1) and the ground voltage (+ coupled to
ground thru 13)) and an output coupled to the controller (20). See, for example,
figure 2: t1, t2 and t3.
Claims 8 and 9; e.g. fig. 1: 10.
Claim 12; e.g. t3 of fig. 2.
Claim 15; e.g. fig. 2: shows IL going to zero.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY L LAXTON/           Primary Examiner, Art Unit 2896                          4/16/2021